Note
motivation statement

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aiso (Publication: US 2007/0188787 A1) in view of Ma et al. (Publication: US 2016/0350927 A1).

Regarding claim 1, see rejection on claim 9.

Regarding claim 7, see rejection on claim 9.

Regarding claim 9, Aiso discloses a non-transitory computer readable recording medium having a program recorded thereon, the program causing a computer to [0036] - as shown in Fig. 1, a RAM having a program executed by CPU to process: ): 
checking a captured image against an identification image for identifying objects ([0035], [0057], Fig. 3 – as shown in S216 and S218 of Fig. 3, the grouping process module 22a then reads out the color histogram of the captured image selected for processing (Image 2) and the color histogram of the immediately preceding image (Image 1) from the RAM 26, and calculate summed differentials of these color histograms in Step S216. ); and 
in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition ([0035], [0057] to [0059] - FIG. 5 schematically illustrates the method of calculating summed differentials of color histograms. In FIG. 5, pixel value is plotted on the horizontal axis and pixel count on the vertical axis, respectively. The solid line represents the histogram for red in Image 2, and the dot-and-dash line represents the histogram for red in Image 1, respectively. The summed differential for red D(R) corresponds to the areas bounded by the solid line and the dot-and-dash line. The grouping process module 22a derives the summed differential for red D(R) by integrating the absolute value of the pixel count differential at each pixel value. The grouping process module 22a calculates summed differentials of the histograms for green and blue, in the same manner.
Once the summed differentials of the color histograms have been derived in this way, then on the basis of the summed differentials of the color histograms so derived, the grouping process module 22a, decides whether the image selected for processing is similar to the image immediately preceding it in Step S218. Specifically, threshold values are established in advance for the summed differentials of the histograms of each color (R, G, B), and the grouping process module 22a decides whether the summed differentials of the colors are each less than the corresponding threshold value. If the grouping process module 22a decides that the summed differentials are each less than the corresponding threshold value, the image selected for processing will be determined to be similar to the image immediately preceding it; and if at least one of the summed differentials of the colors is equal to or greater than the corresponding threshold value, the image selected for processing will be determined to be not similar to the image immediately preceding it. );
Indicating in a case where objects indicated by the identification image are articles grouped together under the predetermined condition ([0035], [0057] to [0059] - FIG. 5 schematically illustrates the method of calculating summed differentials of color histograms. In FIG. 5, pixel value is plotted on the horizontal axis and pixel count on the vertical axis, respectively. The solid line represents the histogram for red in Image 2, and the dot-and-dash line represents the histogram for red in Image 1, respectively. The summed differential for red D(R) corresponds to the areas bounded by the solid line and the dot-and-dash line. The grouping process module 22a derives the summed differential for red D(R) by integrating the absolute value of the pixel count differential at each pixel value. The grouping process module 22a calculates summed differentials of the histograms for green and blue, in the same manner.
Once the summed differentials of the color histograms have been derived in this way, then on the basis of the summed differentials of the color histograms so derived, the grouping process module 22a, decides whether the image selected for processing is similar to the image immediately preceding it in Step S218. Specifically, threshold values are established in advance for the summed differentials of the histograms of each color (R, G, B), and the grouping process module 22a decides whether the summed differentials of the colors are each less than the corresponding threshold value. If the grouping process module 22a decides that the summed differentials are each less than the corresponding threshold value, the image selected for processing will be determined to be similar to the image immediately preceding it; and if at least one of the summed differentials of the colors is equal to or greater than the corresponding threshold value, the image selected for processing will be determined to be not similar to the image immediately preceding it.). 
However Aiso does not, but Ma discloses: 
by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the [[identification image]] and a second position corresponding to the first position in a second space, the second space representing an image space (Fig. 7, [0036] to [0037] - Output from the histogram computations as 724 and 744 respectively is processed at 750 of the method 700. At 750, a distance is computed between one or more of the image edge features of the blurred visible image with respect to the blurred image edge features of the infrared image. Distances can be determined by counting pixels separating the respective features, for example. At 760, the method 700 includes ranking the computed distances from 750 (e.g., top 20 closest distances), selecting the top matches (or correlations) between edge features, and comparing the distance to a predetermine threshold to determine if edge features from the visible image are matched (e.g., substantially the same or correlated) with edge features from the infrared image.), and 
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the [[captured image]] (Fig. 7, [0036] to [0037] - For the correlated features, the 3D information associated with the visible image is then extracted and assigned to the correlated edge feature of the infrared image. The correlated 3D information can then be employed to update a navigation system to correct its navigation solution. For example, a solution that has drifted over 100 meters from its expected coordinates can be corrected to within about +/-3 meters (or less depending on image database accuracy) via the cross-spectral correlation described herein.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aiso with by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the [[identification image]] and a second position corresponding to the first position in a second space, the second space representing an image space, and a second parameter indicating a geometric relation between the first position and a third . 

Claim Objections
Regarding claims 2, 5, 8, and 10, No art was found that could be applied to the claims as recited.  

Regarding claim 3, 4, 6, 13, 14, and 15 are not allowed as being dependent upon a rejected base .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616